          Case 1:15-cr-00866-WHP Document 65 Filed 11/20/20 Page 1 of 1




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                  140 Broadway, Suite 4610
                                 New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                               TELEPHONE: 212-748-1636
                                                         FAX: 212-858-7750
                                                         E-MAIL: CARVLIN@HOTMAIL.COM


                                   November 20, 2020


Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

      After reviewing the government’s sentencing submission of November 16, 2020,
and consulting with my client, I write to inform the Court that I will not be filing a reply.



                                                  Respectfully submitted,


                                                  __________/s/____________
                                                  Stephanie Carvlin


cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
